Case 1:13-cv-00107-SEB-TAB Document 153 Filed 07/23/20 Page 1 of 3 PageID #: 672




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 SCHUCHMAN/SAMBERG INVESTMENTS, INC.             )
              Plaintiff/Counter Defendant,       )
                                                 )
        v.                                       )
                                                 )
 HOOSIER PENN OIL CO. INC., UNIVAR USA INC.      )
 f/k/a VAN WATERS & ROGERS INC., UNION OIL       )
 COMPANY OF CALIFORNIA f/k/a THE PURE OIL        )
 COMPANY, and BY CORPORATION NORTH               )
 AMERICA INC. f/k/a STANDARD OIL COMPANY,        )
                   Defendant/Counter-Claimants.  )
 ________________________________________________) Case No.: 1:13-cv-0107-SEB-TAB
 UNIVAR USA INC.,                                )
                   Cross Claimant,               )
                                                 )
        v.                                       )
                                                 )
 UNION OIL COMPANY OF CALIFORNIA, BP             )
 CORPORATION NORTH AMERICA INC., and             )
 HOOSIER PENN OIL CO., INC.                      )
                   Cross Defendants.             )
 ________________________________________________)
 HOOSIER PENN OIL CO., INC.,                     )
                   Cross Claimant,               )
                                                 )
        v.                                       )
                                                 )
 UNIVAR USA INC.,                                )
                   Cross Defendant.              )

                 JOINT STATUS REPORT REGARDING SETTLEMENT

        The parties, Schuchman/Samberg Investments, Inc. (“SSI”), Univar USA Inc. (“Univar”),

 Hoosier Penn Oil Co., Inc. (“Hoosier Penn”), Union Oil Company of California f/k/a The Pure Oil

 Company (“Union Oil”), and BP Corporation North America Inc. f/k/a Standard Oil Company

 (“BP”), in compliance with this Court’s order of July 10, 2020, hereby submit this Joint Status

 Report Regarding Settlement:



                                               1
Case 1:13-cv-00107-SEB-TAB Document 153 Filed 07/23/20 Page 2 of 3 PageID #: 673




          1.    The parties have reached a settlement, a portion of which is still in the process of

 being finalized. The settlement required the negotiation of three written agreements: (a) an

 agreement between SSI and Univar on the one hand and Hoosier Penn, Union Oil, and BP on the

 other (“Oil Defendants Agreement”); (b) an agreement between SSI and Univar that included

 terms for, among other things, responsibility for future investigation and remediation (“SSI/Univar

 Agreement”); and (c) an Easement Agreement between Univar and the current owner that secures

 Univar’s access to the remediation site at 850 South Keystone Avenue, Indianapolis, Indiana (the

 “Site”), so that additional environmental remediation activities can continue as required by the

 Indiana Department of Environmental Management (“Easement Agreement”).

          2.    The Oil Defendants Agreement is complete, signed by all parties, and funded. That

 portion of the action is ready to be dismissed.

          3.    The SSI/Univar Agreement is complete but not yet signed. A signed Easement

 Agreement with the Site owner, who is not a party to the lawsuit, is a condition precedent for the

 signing of the SSI/Univar Agreement.

          4.    Regarding the Easement Agreement, Univar is very close to an agreement with the

 Site Owner. SSI and Univar anticipate that the negotiation of the Easement Agreement will be

 completed and signed within the next thirty (30) days.

          5.    Upon the signing of the Easement Agreement, the SSI/Univar Agreement will

 become final and the parties will file a joint stipulation of dismissal in this matter.

                                                    Respectfully submitted,

 Dated:

  /s/ David L. Hatchett                                /s/ Sean P. Burke
  David L. Hatchett                                    Sean P. Burke # 26995-49
  Michael J. Reeder                                    Mattingly Burke Cohen & Biederman LLP
  HATCHETT & HAUCK LLP                                 155 E. Market Street,

                                                   2
Case 1:13-cv-00107-SEB-TAB Document 153 Filed 07/23/20 Page 3 of 3 PageID #: 674




  111 Monument Circle                       Indianapolis, IN 46204
  Suite 301                                 317-614-7320
  Indianapolis, IN 46204                    Sean.Burke@mbcblaw.com
  (317) 464-2621
  Fax: (317) 464-2629
  Email: david.hatchett@h2lawyers.com       Attorney for Univar

  Attorney for Plaintiff

  /s/Frank J. Deveau                        /s/ Dale W. Eikenberry
  Frank J. Deveau                           Dale W. Eikenberry
  Melissa A. Macchia                        Allison W. Gritton
  TAFT STETTINIUS & HOLLISTER LLP           WOODEN & MCLAUGHLIN LLP
  One Indiana Square, Suite 3500            One Indiana Square, Suite 1800
  Indianapolis, Indiana 46204               Indianapolis, Indiana 46204

                                            Attorney for BP
  Attorney for Union Oil


  /s/ Brianna J. Schroeder
  Brianna J. Schroeder
  Todd J. Janzen
  Janzen Agricultural Law LLC
  8425 Keystone Crossing, Suite 111
  Indianapolis, Indiana 46240

  Attorney for Hoosier Penn




                                        3
